Citation Nr: 0529675	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 7, 
2002 for a grant of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
New Orleans Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to TDIU, 
effective from November 7, 2002.  The veteran disagreed with 
the effective date and subsequently perfected an appeal. 

In February 2004, the veteran testified before a Decision 
Review Officer sitting at the RO.  In July 2005, the veteran 
presented testimony before an Acting Veterans Law Judge via 
videoconference.  Transcripts of such hearings are associated 
with the claims folder and have been reviewed.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's formal claim of entitlement to a TDIU was 
received by the RO on November 7, 2002.

3.  Private medical evidence received on March 31, 1997 may 
be reasonably inferred as an informal claim for TDIU.

4.  It is not factually ascertainable that the veteran became 
unable to secure or maintain substantially gainful employment 
within the one-year period prior to March 31, 1997, which is 
the date of the informal claim for a TDIU.




CONCLUSION OF LAW

The criteria for an effective date of March 31, 1997 for the 
award of TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.400, 4.3, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by granting an earlier effective 
date and a decision at this point poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

The veteran was initially granted service connection for 
schizophrenia in December 1974, and was assigned a 30 percent 
evaluation.

In a September 1992 rating decision, the RO increased the 
veteran's evaluation for schizophrenia to 70 percent, 
effective from January 1992.  The veteran also had service-
connected bilateral hearing loss, rated as 20 percent 
disabling.  The combined service-connected evaluation was 80 
percent effective from January 1992.  

On March 31, 1997, the RO received private treatment records 
from the veteran's private physician, Dr. Kantack.  
Specifically, according to a January 1993 statement, Dr. 
Kantack essentially indicated that the veteran was 
unemployable due to his psychiatric disability.  

During a May 1997 VA examination, the examiner stated that 
the veteran was unable to work on account of his psychiatric 
disability, explaining that the veteran would have difficulty 
working with persistence, pace, and concentration.  

In a May 1997 rating decision, the RO increased the veteran's 
evaluation for bilateral hearing loss to 50 percent, and 
continued a 70 percent evaluation for schizophrenia, for a 
combined service-connected evaluation of 90 percent, 
effective from March 17, 1997.  The following month, the RO 
sent the veteran VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, and requested that he complete it, 
should he want to claim unemployability.  Approximately five 
years later, on November 7, 2002, the RO received the 
veteran's formal TDIU claim.  On his application, the veteran 
indicated that he had last worked in March 1985. 

In April 2003, the RO granted entitlement to TDIU, effective 
from November 7, 2002, the date of receipt of claim.  

Legal Criteria - Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  
38 C.F.R. §§ 3.1(p), 3.155 (2005).  The regulation which 
governs informal claims, 38 C.F.R. § 3.155, provides as 
follows: "(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it [the 
formal claim] will be considered filed as of the date of 
receipt of the informal claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2005).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. 
§ 3.157(b)(1).  Also, the date of receipt of evidence from a 
private physician or layman of such evidence will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. 
§ 3.157(b)(2).  "Date of receipt" means the date on which a 
claim, information or evidence was received in the VA.  38 
C.F.R. § 3.1(r).


Analysis

In this case, the veteran met the schedular criteria for TDIU 
in September 1992, but did not file a formal claim for TDIU 
until November 7, 2002.  The Board has reviewed the record in 
order to determine whether there is any document received 
from the veteran prior to November 7, 2002 that expresses an 
intent to file an informal claim for a TDIU.

In this regard, the record contains a January 1993 private 
medical statement by Dr. Kantack, which was received by the 
RO on March 31, 1997.  In such statement, Dr. Kantack 
essentially indicated that the veteran was unemployable due 
to his service-connected psychiatric disability.  The Board 
finds that this private medical evidence, received in March 
1997, could be construed as an informal claim for TDIU under 
the provisions of 38 C.F.R. § 3.157(b)(2).  The Board 
acknowledges that Dr. Kantack actually deemed the veteran 
unemployable due to his psychiatric disability in January 
1993 evaluation, however, as noted above, acceptance of 
evidence from a private physician is the date of receipt. Id.  

The Board also observes that a May 1997 VA psychiatric 
examination report shows that the veteran was unable to work 
on account of his psychiatric disability.  Such examination 
report could also be construed as informal claim for TDIU.  
However, the Board will accept the earlier date of the two 
informal claims, which in this case is March 31, 1997.  

The Board has reviewed the other medical evidence of record 
prior to March 31, 1997 and finds that there is nothing in 
these records from which an informal claim for TDIU could be 
inferred.  

Having found that an informal claim can be inferred from 
private medical evidence received on March 31, 1997, the 
Board notes that the only basis on which an earlier effective 
date can be awarded is if it is factually ascertainable that 
the veteran met the criteria for TDIU prior to March 31, 
1997.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

As discussed above, the veteran met the schedular criteria 
for TDIU in September 1992, however the evidence does not 
demonstrate that it was factually ascertainable that he 
became unable to secure or maintain employment prior to March 
31, 1997.  The VA and private medical evidence received prior 
to such date fails to show that the veteran was unable to 
work.  

The Board acknowledges that during his July 2005 personal 
hearing, the veteran identified private medical evidence, not 
of record, that might help substantiate his claim.  However, 
the Board finds that securing such records would be futile 
since any newly received private evidence would be accepted 
as of the date of receipt, and would therefore not entitle 
him to an effective date that is currently being assigned.  

In sum, the Board finds that the criteria for an effective 
date of March 31, 1997, and no earlier, for the assignment of 
a TDIU, has been met.  To this extent, the benefit sought on 
appeal is granted.





	(CONTINUED ON NEXT PAGE)
ORDER

An effective date of March 31, 1997 for the award of TDIU is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




	                        
____________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


